Name: 1999/441/EC: Commission Decision of 28 June 1999 amending Decision 92/271/EEC concerning the importation into the Community of live animals and animal products originating in or coming via the Republic of Bosnia- Herzegovina (notified under document number C(1999) 1728) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  agricultural activity;  international trade
 Date Published: 1999-07-07

 Avis juridique important|31999D04411999/441/EC: Commission Decision of 28 June 1999 amending Decision 92/271/EEC concerning the importation into the Community of live animals and animal products originating in or coming via the Republic of Bosnia- Herzegovina (notified under document number C(1999) 1728) (Text with EEA relevance) Official Journal L 171 , 07/07/1999 P. 0017 - 0018COMMISSION DECISIONof 28 June 1999amending Decision 92/271/EEC concerning the importation into the Community of live animals and animal products originating in or coming via the Republic of Bosnia-Herzegovina(notified under document number C(1999) 1728)(Text with EEA relevance)(1999/441/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991, laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18 thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), and in particular Article 19 thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(4), and in particular Article 22(6) thereof,(1) Whereas following the situation occurring in the Republic of Bosnia-Herzegovina in 1992, on 20 May 1992, the Commission adopted, Decision 92/271/EEC(5);(2) Whereas this situation in Bosnia and Herzegovina has improved;(3) Whereas Bosnia and Herzegovina have become a member of the International Office of Epizootics (OIE) and therefore should report all notifiable diseases;(4) Whereas, taking into account the current EC legislation, it is possible to lift the ban established by Commission Decision 92/271/EEC; whereas, imports of equidae must not be allowed without a previous evaluation of the equidae health situation in Bosnia and Herzegovina;(5) Whereas, therefore it appears that Decision 92/271/EEC should be amended appropriately;(6) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Article l of Decision 92/271/EEC is replaced by the following: "Article 1Member States shall not authorise the importation of equidae originating in or coming from Bosnia and Herzegovina"Article 2This Decision is addressed to the Member States.Done at Brussels, 28 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 373, 31.12.1990, p. 1.(4) OJ L 24, 31.1.1998, p. 9.(5) OJ L 138, 21.5.1992, p. 39.